DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10 of the reply, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipation by Ethington et al., U.S. Patent Application Publication No. 2016/0232621, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mathur et al., U.S. Patent Application Publication No. 2016/0253595.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 is recited as depending upon canceled claim 16. Claim 17 should be amended to recite dependence upon claim 1 because the limitations from canceled claim 16 have been incorporated into independent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington et al., U.S. Patent Application Publication No. 2016/0232621 (hereinafter Ethington) in view of Mathur et al., U.S. Patent Application Publication No. 2016/0253595 (hereinafter Mathur).
Regarding claims 1, 18, and 20, taking claim 1 as exemplary, Ethington teaches a computer-implemented method, comprising: 
obtaining, by one or more processors, real time data related to a given agricultural site by continuously monitoring remote data collection entities at the given agricultural site, wherein the remote data collection entities comprise satellites, ground monitoring stations, and sensors at the given agricultural site [Receiving field specific and environmental data 170 (i.e. related to a given agriculture site), including satellite devices 146, weather stations, and various sensors (e.g. anemometer 135, rain gauge 136) Paragraphs 35-36, 136-137; FIG. 1 and 4], and base line data relevant to the given agriculture site [Obtaining field specific data that includes production history and yield (i.e. base line data). Paragraphs 81, 85, 136];
determining, by the one or more processors, which data of the real time data can be utilized in subsequent agronomy decision-making [Identifying, using the field definition data, a subset of the input data (i.e. field specific and environmental data) that is associated with the field region and can, thereby, be utilized for a subsequent recommendation. Paragraph 272; FIG. 6]; 
accumulating, by the one or more processors, a portion of the real time data in a data store [The field-specific and environmental data is stored in a data source. Paragraph 135], based on a timestamp of the portion of the real time data indicating that the portion of the real time data is no longer current and is historical data [Historical data is retrieved over a specific period of time/dates. Paragraphs 167; 278; See also paragraphs 191, 198. Therefore, the field-specific and environmental data is stored/accumulated based on the dates (i.e. timestamps) of the data, which indicates the historical nature of the data.]; 
[In response to receiving a grower request 401 for a recommended activity for a field (i.e. given site) from a user device 114 (i.e. client), communicating with database servers (i.e. computing resources) for field specific data and environmental data 170, including crop phenology source (i.e. data from a controlled environment). Paragraphs 36, 155-156]; 
generating, by the one or more processors, based on a cognitive analysis of the historical data, the real time data that can be utilized, the agricultural data from the controlled environment, and the base line data at least one agricultural model [The system generates, based on analysis the field-specific and environmental data, field condition data (i.e. models). Paragraphs 37, 44. For example, forecast models and moisture models are generated. Paragraphs 48, 62, and 65. Further, various reports (i.e. models) are also generated based on field condition data, field-specific (e.g. production history, yield (i.e. base line data)) and environmental data. Paragraphs 73, 81, and 85]; 
determining, by the one or more processors, based on the agricultural model, the agronomical recommendation regarding the given agricultural site [The system determines a variety of recommendations regarding the field condition data (i.e. models). Paragraph 138]; and 
transmitting, by the one or more processors, the agronomical recommendation to the client [The recommended agricultural activity 190 is transmitted back to the user device 114. Paragraphs 159, 181; FIG. 4].
Further regarding claim 18, Ethington teaches a computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing the method above [Paragraph 285].
Further regarding claim 20, Ethington teaches a system comprising: a memory [Memory 210]; one or more processors in communication with the memory [Processor 205]; and program instructions executable by the one or more processors via the memory to perform the method above [Paragraph 144; FIG. 2]
Ethington doesn’t teach obtaining base line data relevant to the given agriculture site comprising Normalized Difference Vegetation Index data that is used to generate the at least one agricultural model. In the same field of providing agriculture recommendations, Mathur teaches obtaining base line data relevant to the given agriculture site comprising Normalized Difference Vegetation Index data and generating, based on a cognitive analysis of the base line data, at least one agricultural model [External data, including normalized difference vegetation index (NDVI) data, is obtained from external data sources and the precision agriculture system analyzes this data to create/generate models. Mathur at paragraphs 23-24, 47, 48, 51, 54; FIGS. 1A and 4]. Using data from variety of sources improves farm operations and decision making [Mathur at paragraph 22]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the agriculture intelligence computing system of Ethington so that the obtaining further includes obtaining base line data relevant to the given agriculture site comprising Normalized Difference Vegetation Index data and the generating of the at least one agricultural model is further based on the base line data as taught by Mathur in order to improve farm operations and decision making.

Regarding claim 2 and 19, taking claim 2 as exemplary, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the agricultural model is selected from the group consisting of: a crop map, a crop growth model, a productivity map, and a weed map [The system generates a crop growth model. Ethington at Paragraph 59.].

Regarding claim 3, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the remote data collection entities are selected from the group consisting of: one or more geographic information systems [Ethington at Paragraph 33], one or more global positioning system [Ethington at Paragraph 269], and one or more sensor in at least one Internet of Things device.

Regarding claim 4, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the at least one computing resource accessible over a communications network, for the agricultural data from the controlled environment comprises a phenotyping platform and the agricultural [The database servers comprise crop phenology sources that provide crop phenology data. Ethington at Paragraphs 36 and 222].

Regarding claim 5, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the generating the at least one agricultural model comprises applying a prescription map formula to generate a prescription maps for one or more of: soil type requirements, weeds regions requirements, fertilizer required region requirements, or water irrigation requirements [The model generation includes generation of a starter application recommendation map (i.e. prescription map for fertilizer required region requirements) (Ethington at Paragraphs 251 and 257) and water management map indication recommended water actions (i.e. prescription map for water irrigation requirements) (Ethington at Paragraphs 262 and 268)].

Regarding claim 6, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the at least one agricultural model a prescription map and an exploratory agronomy model, wherein the generating the at least one agricultural model comprises: for each one of the prescription map and the exploratory agronomy model, applying, by the one or more processors, a cognitive application programming interface to the historical data, the real time data that can be utilized, and the agricultural data [The generated models include a starter application recommendation map and a water management map (i.e. prescription map and an exploratory agronomy model) wherein the map generation uses the field specific data, environmental data, and the field condition data. Ethington at Paragraphs 251, 257, 262, 268. Obtaining this data comprises apply a system API requests (i.e. cognitive API).  Ethington at Paragraphs 142 and 143].

Regarding claim 7, Ethington and Mathur teach the computer-implemented method of claim 6, further comprising: generating, by the one or more processors, from the prescription map and the exploratory agronomy model, cognitive linking templates [The generated starter application recommendation map and a water management map (i.e. prescription map and an exploratory agronomy model) various data relationships (i.e. cognitive linking templates) – for example, the starter application recommendation is used to estimate residue value and the water management map is used to estimate yield loss. Ethington at Paragraphs 255 and 262]; and storing, by the one or more processors, the cognitive linking templates in the data store as historical data [The system generated information is stored in the database. Ethington at Paragraph 43].

Regarding claim 8, Ethington and Mathur teach the computer-implemented method of claim 7, wherein the at least one computing resource accessible over the communications network comprises the data store and the agricultural data from the controlled environment comprises the cognitive linking templates [The databases included the data generated from internal data source (e.g. the advisors noted in claim 7 that generated the various estimates, or cognitive linking templates). Ethington at Paragraph 36].

Regarding claim 9, Ethington and Mathur teach the computer-implemented method of claim 6, wherein the exploratory agronomy model is specific to a given crop [The model is based on field specific data, which includes the crop type and variety. Ethington at Paragraph 35. Therefore, the model is specific to the given crop for the field].

Regarding claim 10, Ethington and Mathur teach the computer-implemented method of claim 9, wherein the agricultural data comprises forward looking data, and wherein the generating from the historical data, the real time data that can be utilized, and the agricultural data from the controlled environment, at least one agricultural model further comprises: analyzing, by the one or more processors, one or more of the historical or the forward looking data to determine profitability of the given crop, wherein the exploratory agronomy model provides guidance for maximizing profitability of the given cop [Revenue advisor provides various guidance regarding revenue, including profit estimates and prices, which are for maximizing profitability. Ethington at Paragraph 233].

Regarding claim 11, Ethington and Mathur teach the computer-implemented method of claim 10, wherein the agronomical recommendation regarding the given agricultural site comprises guidance to [Revenue advisor provides various guidance on yield estimations and profit estimates. Ethington at Paragraph 233].

Regarding claim 12, Ethington and Mathur teach the computer-implemented method of claim 4, wherein the generating from the historical data, the real time data that can be utilized, and the agricultural data from the controlled environment, at least one agricultural model, comprises: deriving, by the one or more processors, relationships between the real time data that can be utilized, and the historical data; and analyzing, by the one or more processors, phenotype data model maps in the phenotypic data retrieved from the phenotyping platform [The model generation includes deriving planting recommendations based on current and historical data (i.e. relationships between real time and historical data). Ethington at Paragraphs 186, 187, 191. The model generation also includes analyzing the received crop phenology data. Ethington at Paragraphs 221, 222].

Regarding claim 13, Ethington and Mathur teach the computer-implemented method of claim 12, wherein the agronomical recommendation comprises an instruction to adjust a planting mix based on historic yields and predicted weather patterns [The starter application advisor recommends the amount of fertilizer to apply during planting (Ethington at Paragraph 251) based on prior yields (Paragraph 253) and predicted weather (Ethington at Paragraph 256).].

Regarding claim 14, Ethington and Mathur teach the computer-implemented method of claim 1, wherein cognitively analyzing the real time data comprises applying, by the one or more processors, visual recognition application programming interfaces to images comprising the real time data that can be utilized [Analyzing the current data includes applying the field heath advisor (i.e. visual recognition API) to the image for the particular field. Ethington at Paragraphs 115-116, 221-222].

Regarding claim 15, Ethington and Mathur teach the computer-implemented method of claim 14, further comprising: utilizing, by the one or more processors, the visual recognition application programming interfaces to identify parameters from the group consisting of: sunlight intensity, water [The field health advisor (i.e. visual recognition API) identifies biomass health (i.e. nutrient parameters). Ethington at Paragraphs 115-116, 221-222].

Regarding claim 17, Ethington and Mathur teach the computer-implemented method of claim 16, wherein the base line data further comprises data selected from a group consisting of: productivity maps, earlier analysis report, and yield maps [The received field specific data includes the production history and yield. Ethington at Paragraph 35 and 85; See also Mathur at paragraphs 23, 30-32].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123